Citation Nr: 1001030	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-12 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death.

2.  Entitlement to increased pension benefits as a result of 
requiring aid and attendance or being housebound.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from December 1945 to 
December 1948.  He died in September 1984.  The appellant is 
the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the appellant's claims of 
entitlement to service connection for the cause of the 
Veteran's death, and for aid and attendance or housebound 
benefits.


FINDINGS OF FACT

1.  In a final decision dated in April 1985, the Board denied 
service connection for the cause of the Veteran's death.  

2.  The evidence received since the April 1985 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for the cause of 
the Veteran's death.

3.   The competent medical evidence does not show that the 
appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; is a 
patient in a nursing home because of mental or physical 
incapacity; or has a factual need for aid and attendance 
demonstrated by an inability to care for most of her daily 
personal needs or protect herself from the hazards and 
dangers of her daily environment.

4.   The competent medical evidence does not show that the 
appellant is substantially confined to her home or the 
immediate premises.


CONCLUSIONS OF LAW

1.  The April 1985 RO decision, which denied service 
connection for the cause of the Veteran's death, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2009).

2.  The evidence received since the April 1985 RO decision is 
not new and material and the claim for entitlement to service 
connection for the cause of the Veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009). 

3.  The criteria for an award of special monthly pension 
based on the need for regular aid and attendance of another 
person or on being housebound have not been met.  38 U.S.C.A. 
§§ 1541, 5103, 5103A, and 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the appellant 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the appellant as to the basis for the prior 
final denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in October 2007 and November 2009.  These 
letters informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and of what evidence the appellant should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  The appellant was 
also specifically informed of the law as it pertains to 
disability evaluations and effective dates by the November 
2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The VA has also done everything reasonably possible to assist 
the appellant with respect to her claims for benefits, such 
as obtaining VA medical records and providing her with 
several VA examinations.  Consequently, the Board finds that 
the duty to notify and assist has been satisfied, as to the 
issues on appeal.





Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death.

Historically, the Board notes that the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death was last finally denied in an April 1985 RO 
decision.  The appellant was denied service connection at 
that time because no evidence had been presented linking the 
Veteran's cause of death to service or any service connected 
disability.  The appellant did not appeal this decision, 
therefore, it is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2009).  

Since this decision is final, the appellant's current claim 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been received 
sufficient to reopen the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death.  In 
this regard, the Board notes that an April 1985 RO decision 
denied service connection for the cause of the Veteran's 
death as no evidence had been presented relating his death to 
service or service-connected disabilities.  Specifically, the 
Veteran's death certificate listed the cause of his death as 
due to an acute myocardial infarction due to atherosclerotic 
heart disease.  Other conditions contributing to death were 
renal insufficiency and chronic liver disease.  At the time 
of the Veteran's death, service connection was in effect for 
varicose veins at a 50 percent evaluation, and lumbar 
spondylosis at a 20 percent evaluation, making for a combined 
60 percent evaluation.  No evidence was presented linking 
these causes of death to service or to the Veteran's service-
connected disabilities; therefore, service connection was 
denied.

Since this last final denial, no new evidence has been 
submitted which relates these causes of death to service or 
to the Veteran's service-connected disabilities.  The Board 
notes that the appellant has contended that the Veteran's 
cause of death is related to his military service or his 
service-connected disabilities, but again, no medical 
evidence has been provided which links the Veteran's cause of 
death to service in any way.  Further, the appellant has also 
alleged that she feels the Veteran may have had PTSD related 
to service prior to his death, which could have contributed 
to the heart condition that caused his death.  While the 
appellant is competent to testify as to observable events, 
such as the Veteran's illness, she is not competent or 
qualified, as a layperson, to render a diagnosis or an 
opinion concerning medical causation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  See also Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions of medical causation cannot suffice as 
new and material evidence to reopen a claim).  Further, there 
is no evidence that the veteran had PTSD, and no evidence 
that his myocardial infarction was related to PTSD, 
therefore, the Board does not find this contention, without 
any evidence having been presented to support this theory, to 
be sufficient to reopen this claim.

Therefore, as the appellant's claim was previously denied 
because no evidence was of record linking the causes of the 
Veteran's death to service or to any service-connected 
disability, and as no new evidence has been presented linking 
the Veteran's causes of death to service or any service-
connected disability, the Board finds that new and material 
evidence has not been submitted sufficient to reopen a claim 
of entitlement to service connection for the cause of the 
Veteran's death.


Entitlement to increased pension benefits as a result of 
requiring aid and attendance or being housebound.

The law provides increased pension benefits to a surviving 
spouse of a Veteran by reason of need for aid and attendance 
or of being housebound.  38 U.S.C.A. § 1541(d), (e); 38 
C.F.R. § 3.351(a)(5).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c).

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  

It is not required that all of the disabling conditions 
enumerated in the above paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
function which the appellant is unable to perform should be 
considered in connection with her condition as a whole.  It 
is only necessary that the evidence establish that the 
appellant is so helpless as to need regular aid and 
attendance, not that there be constant need.  38 C.F.R. § 
3.352(a).

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.351(f).

A surviving spouse will be considered to be permanently 
housebound when she is substantially confined to her house 
(ward or clinic areas, if institutionalized) or immediate 
premises by reason of a disability or disabilities reasonably 
certain to remain throughout her lifetime.  38 U.S.C.A. § 
1541(e)(2); 38 C.F.R. § 3.351(f).

Taking into account all relevant evidence, the Board finds 
that a special monthly pension is not warranted in this case, 
as the evidence of record does not show that the appellant 
has met any of the relevant criteria regarding the grant of a 
special monthly pension based on housebound status, or a 
requirement of aid and attendance.

Reviewing the relevant evidence of record, a November 2007 
report of VA aid and attendance examination noted that the 
appellant was not bedridden, and was able to groom and clean 
herself, prepare her meals and eat them without assistance, 
and clean and maintain her house.  She was noted to have 
decent vision, better than 5/200 in both eyes.  The examiner 
did find that the appellant had several back disabilities and 
other disabilities, however, he stated that none of the 
appellant's disabilities prevented her from performing her 
activities of daily living.

A November 2007 report of mental examination found that, 
while the appellant did have some mental disorder problems, 
they were not severe enough to interfere with her 
occupational and social functioning, or her activities of 
daily living, and did not cause her to require the aid and 
assistance of another person, or render her housebound.

The appellant received a VA aid and attendance examination in 
November 2008.  At that time, while the appellant was noted 
to have some chronic and significant disabilities, including 
a back disability and a knee disability, she was able to 
cook, clean, wash clothes, and generally take care of herself 
and her 90 year old mother, who she reported required 
constant supervision.  She was not bedridden, and needed 
eyeglasses only for reading and far vision.  She reported 
that, on a typical day, she would get up at 7am, shower, cook 
breakfast, clean the house, watch television, talk to her 
mother, cook lunch, sit around, watch television, cook 
dinner, eat, watch television, and go to sleep at 11pm.  The 
examiner did not find that the veteran's disabilities 
interfered with her performance of her activities of daily 
living.

During a VA mental examination in November 2008, the 
appellant reported problems with sleep and occasional mental 
lapses, as well as a very mild anxiety.  However, the 
appellant was found to be fully capable of performing her 
activities of daily living in spite of these issues, and was 
also found to be able to care for her mother.  The examiner 
indicated that, in his opinion, the appellant was not in need 
of aid and attendance, and was not housebound.

With respect to whether the appellant requires aid and 
attendance, the record is negative for any indication that 
the appellant is blind or is so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or is a patient in a nursing home because of mental or 
physical incapacity.  38 C.F.R. § 3.351(c).  

The Board now turns to a determination of whether a factual 
need for aid and attendance is present.  Although the medical 
evidence demonstrates that the appellant has some trouble 
seeing, has mild psychiatric symptoms, and a moderate back 
disability, the evidence of record does not reveal that the 
appellant is so helpless as to need regular aid and 
attendance.  The record does not show an inability to keep 
herself ordinarily clean and presentable; need for frequent 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; inability to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect her from the hazards or dangers incident to her daily 
environment.  38 C.F.R. § 3.352(a).  The appellant can walk 
and perform tasks around the house, including all her regular 
activities of daily living, and in fact is able to take care 
of her elderly mother who needs constant care.  Furthermore, 
no disability has been identified that would be of such 
severity as to impose the degree of restrictions contemplated 
by the cited regulation.

With respect to whether the appellant is housebound, the 
record is negative for any indication that the appellant is 
substantially confined to her house or immediate premises by 
reason of a disability or disabilities reasonably certain to 
remain throughout her lifetime.  38 C.F.R. § 3.351(f).  The 
record specifically provides that the appellant leaves her 
house to shop and attend medical appointments.

Therefore, based on a thorough review of the record, the 
Board finds 
that the preponderance of the evidence is against the 
appellant's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that entitlement to special monthly pension for a 
spouse based on the need for regular aid and attendance or by 
reason of being housebound is not warranted.


ORDER

New and material evidence not having been submitted, the 
appellant's application to reopen a claim of entitlement to 
service connection for the cause of the Veteran's death is 
denied.

Entitlement to increased pension benefits as a result of 
requiring aid and attendance or being housebound is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


